Exhibit 10.1

Execution Version

VOTING AGREEMENT

VOTING AGREEMENT, dated as of June 14, 2015 (this “Agreement”), between The
Ryland Group, Inc., a Maryland corporation (“Ryland”), and MP CA Homes LLC, a
Delaware limited liability company (including successors, the “Stockholder”), a
stockholder of Standard Pacific Corp., a Delaware corporation (“Standard
Pacific”).

RECITALS

WHEREAS, concurrently herewith, Ryland and Standard Pacific are entering into an
Agreement and Plan of Merger (the “Merger Agreement”; capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
Merger Agreement), pursuant to which (and subject to the terms and conditions
set forth therein) Ryland will be merged with and into Standard Pacific, with
Standard Pacific continuing as the surviving corporation in the merger (the
“Merger”);

WHEREAS, the Stockholder is the record and “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
126,400,000 shares of Standard Pacific Common Stock (the “Owned Common Shares”)
and 267,829 shares of Standard Pacific Series B Convertible Prefer Stock (the
“Owned Preferred Shares” and, together with the Owned Common Shares, the “Owned
Shares”; the Owned Shares and any additional shares of Standard Pacific Common
Stock or Standard Pacific Preferred Stock or other voting securities of Standard
Pacific of which the Stockholder acquires record or beneficial ownership after
the date hereof, including, without limitation, by purchase, as a result of a
stock dividend, stock split, recapitalization, combination, reclassification,
exchange or change of such shares, or upon exercise or conversion of any
securities, the “Covered Shares”);

WHEREAS, as a condition and inducement to Ryland’s willingness to enter into the
Merger Agreement and to proceed with the transactions contemplated thereby,
including the Merger, Ryland and the Stockholder are entering into this
Agreement; and

WHEREAS, the Stockholder acknowledges that Ryland is entering into the Merger
Agreement in reliance on the representations, warranties, covenants and other
agreements of the Stockholder set forth in this Agreement and would not enter
into the Merger Agreement if the Stockholder did not enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Ryland
and the Stockholder hereby agree as follows:

1. Agreement to Vote.

(a) Prior to the Termination Date (as defined herein), the Stockholder
irrevocably and unconditionally agrees that it shall at any meeting of the
stockholders of



--------------------------------------------------------------------------------

Standard Pacific (whether annual or special and whether or not an adjourned or
postponed meeting), however called, or in connection with any written consent of
stockholders of Standard Pacific, except as otherwise approved in writing by
Ryland (a) when a meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum, and respond to each request by Standard Pacific for written consent,
if any and (b) vote (or consent), or cause to be voted at such meeting (or
validly execute and return and cause such consent to be granted with respect
to), all Covered Shares (i) in favor of the Merger, the adoption of the Merger
Agreement and any other matters necessary for consummation of the Merger and the
other transactions contemplated in the Merger Agreement (including any and all
conditions precedent to the Merger) (whether or not recommended by the Standard
Pacific Board), (ii) in favor of the Governance Matters and any other matters
necessary to effectuate the Governance Matters and (iii) against (A) any
Acquisition Proposal, (B) any proposal for any recapitalization, reorganization,
liquidation, dissolution, amalgamation, merger, sale of assets or other business
combination between Standard Pacific and any other Person (other than the
Merger), (C) any other action that could reasonably be expected to impede,
interfere with, delay, postpone or adversely affect the Merger or any of the
transactions contemplated by the Merger Agreement or this Agreement or any
transaction that results in a breach in any material respect of any covenant,
representation or warranty or other obligation or agreement of Standard Pacific
or any of its Subsidiaries under the Merger Agreement, (D) any change in the
present capitalization or dividend policy of Standard Pacific or any amendment
or other change to Standard Pacific’s certificate of incorporation or bylaws,
except if approved by Ryland and (E) any other change in Standard Pacific’s
corporate structure or business.

2. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) THE STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, RYLAND, THE EXECUTIVE
OFFICERS OF RYLAND, AND ANY OTHER DESIGNEE OF RYLAND, EACH OF THEM INDIVIDUALLY,
THE STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE) PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED SHARES AS
INDICATED IN SECTION 1. THE STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE
(UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH
FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO
EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY THE STOCKHOLDER WITH RESPECT TO THE COVERED SHARES (THE STOCKHOLDER
REPRESENTING TO RYLAND THAT ANY SUCH PROXY IS NOT IRREVOCABLE).

(b) The proxy granted in this Section 2 shall automatically expire upon the
termination of this Agreement.

3. No Inconsistent Agreements. The Stockholder hereby represents, covenants and
agrees that, except as contemplated by this Agreement, the Stockholder (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any voting

 

2



--------------------------------------------------------------------------------

agreement or voting trust with respect to any Covered Shares and (b) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with the Stockholder’s obligations pursuant to this Agreement.

4. Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms and (c) written notice of termination of this Agreement by Ryland to
the Stockholder (such earliest date being referred to herein as the “Termination
Date”); provided, that the provisions set forth in Sections 11 to 25 shall
survive the termination of this Agreement; provided further, that any liability
incurred by any party hereto as a result of a breach of a term or condition of
this Agreement prior to such termination shall survive the termination of this
Agreement.

5. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Ryland as follows:

(a) The Stockholder is the record and beneficial owner of, and has good and
valid title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement. The Stockholder has sole voting power, sole power of
disposition, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of the Covered Shares, with no limitations, qualifications or restrictions on
such rights, subject to applicable federal securities laws and the terms of this
Agreement. As of the date hereof, other than the Owned Shares, the Stockholder
does not own beneficially or of record any (i) shares of capital stock or voting
securities of Standard Pacific, (ii) securities of Standard Pacific convertible
into or exchangeable for shares of capital stock or voting securities of
Standard Pacific or (iii) options or other rights to acquire from Standard
Pacific any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of Standard Pacific. Except
for that certain Stockholders Agreement, dated June 27, 2008, by and between the
Stockholder and Standard Pacific, as amended, the Covered Shares are not subject
to any voting trust agreement or other Contract to which the Stockholder is a
party restricting or otherwise relating to the voting or Transfer (as defined
below) of the Covered Shares. The Stockholder has not appointed or granted any
proxy or power of attorney that is still in effect with respect to any Covered
Shares, except as contemplated by this Agreement.

(b) The Stockholder is duly organized, validly existing and in good standing
under the laws of Delaware and has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by the Stockholder, the
performance by the Stockholder of its obligations hereunder and the consummation
by the Stockholder of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder are necessary to authorize the execution and delivery by
the Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby. This Agreement has been duly

 

3



--------------------------------------------------------------------------------

and validly executed and delivered by the Stockholder and constitutes a legal,
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

(c) Except for the applicable requirements of the Exchange Act (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary on the part of the Stockholder for the execution, delivery
and performance of this Agreement by the Stockholder or the consummation by the
Stockholder of the transactions contemplated hereby and (ii) neither the
execution, delivery or performance of this Agreement by the Stockholder nor the
consummation by the Stockholder of the transactions contemplated hereby nor
compliance by the Stockholder with any of the provisions hereof shall
(A) conflict with or violate, any provision of the organizational documents of
the Stockholder, (B) result in any breach or violation of, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on such
property or asset of the Stockholder pursuant to, any Contract to which the
Stockholder is a party or by which the Stockholder or any property or asset of
the Stockholder is bound or affected or (C) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Stockholder or any of the
Stockholder’s properties or assets.

(d) There is no action, suit, investigation, complaint or other proceeding
pending against the Stockholder or, to the knowledge of the Stockholder, any
other Person or, to the knowledge of the Stockholder, threatened against the
Stockholder or any other Person that restricts or prohibits (or, if successful,
would restrict or prohibit) the exercise by Ryland of its rights under this
Agreement or the performance by any party of its obligations under this
Agreement.

(e) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by the Merger Agreement or this Agreement based upon arrangements
made by or on behalf of the Stockholder.

(f) The Stockholder understands and acknowledges that Ryland is entering into
the Merger Agreement in reliance upon the Stockholder’s execution and delivery
of this Agreement and the representations and warranties of the Stockholder
contained herein.

6. Certain Covenants of Stockholder. The Stockholder hereby covenants and agrees
as follows, in each case except as otherwise approved in writing by Ryland:

(a) Prior to the Termination Date, the Stockholder shall not, and shall not
authorize or permit any of its Subsidiaries or Representatives, directly or
indirectly, to:

 

4



--------------------------------------------------------------------------------

(i) solicit, initiate, endorse, encourage or facilitate the making by any Person
(other than the other parties to the Merger Agreement) of any Acquisition
Proposal;

(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any Person any information or data with
respect to, or otherwise cooperate in any way with, any Acquisition Proposal;

(iii) execute or enter into any Contract constituting or relating to any
Acquisition Proposal, or approve or recommend or propose to approve or recommend
any Acquisition Proposal or any Contract constituting or relating to any
Acquisition Proposal (or authorize or resolve to agree to do any of the
foregoing actions); or

(iv) make, or in any manner participate in a “solicitation” (as such term is
used in the rules of the SEC) of proxies or powers of attorney or similar rights
to vote, or seek to advise or influence any Person with respect to the voting of
any shares of Standard Pacific Common Stock or Standard Pacific Preferred Stock
intending to facilitate any Acquisition Proposal or cause stockholders of
Standard Pacific not to vote to approve the Merger or any other transaction
contemplated by the Merger Agreement.

(b) The Stockholder will immediately cease and cause to be terminated all
existing discussions or negotiations with any Person conducted heretofore with
respect to any of the matters described in Section 6(a) above.

(c) Prior to the Termination Date, and except as contemplated hereby, the
Stockholder shall not (i) tender into any tender or exchange offer, (ii) sell
(constructively or otherwise), transfer, pledge, hypothecate, grant, encumber,
assign or otherwise dispose of (collectively, “Transfer”), or enter into any
contract, option, agreement or other arrangement or understanding with respect
to the Transfer of any of the Covered Shares or beneficial ownership or voting
power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, deposit any Covered Shares into a voting trust or
enter into a voting agreement with respect to any Covered Shares or
(iv) knowingly take any action that would make any representation or warranty of
the Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement. Any Transfer in violation of this provision shall be void. The
Stockholder further agrees to authorize and request Standard Pacific to notify
Standard Pacific’s transfer agent that there is a stop transfer order with
respect to all of the Covered Shares and that this Agreement places limits on
the voting of the Covered Shares. If so requested by Ryland, the Stockholder
agrees that the certificates representing Covered Shares shall bear a legend
stating that they are subject to this Agreement and to the irrevocable proxy
granted in Section 2(a).

(d) Prior to the Termination Date, in the event that the Stockholder acquires
record or beneficial ownership of, or the power to vote or direct the voting of,
any additional shares of Standard Pacific Common Stock or Standard Pacific
Preferred Stock or other voting interests with respect to Standard Pacific, such
shares or voting interests

 

5



--------------------------------------------------------------------------------

shall, without further action of the parties, be deemed Covered Shares and
subject to the provisions of this Agreement, and such shares or voting interests
shall automatically become subject to the terms of this Agreement. The
Stockholder shall promptly notify Ryland of any such event.

7. Stockholder Capacity. This Agreement is being entered into by the Stockholder
solely in its capacity as a stockholder of Standard Pacific, and nothing in this
Agreement shall restrict or limit the ability of any director or officer of
Standard Pacific designated by the Stockholder to take any action in his or her
capacity as a director or officer of Standard Pacific to the extent specifically
permitted by the Merger Agreement.

8. Disclosure. The Stockholder hereby authorizes Ryland and Standard Pacific to
publish and disclose in any announcement or disclosure required by the SEC and
in the Proxy Statement the Stockholder’s identity and ownership of the Covered
Shares and the nature of the Stockholder’s obligations under this Agreement.

9. Further Assurances. From time to time, at the request of Ryland and without
further consideration, the Stockholder shall take such further action as may
reasonably be deemed by Ryland to be necessary or desirable to consummate and
make effective the transactions contemplated by this Agreement.

10. Non-Survival of Representations and Warranties. The representations and
warranties of the Stockholder contained herein shall not survive the closing of
the transactions contemplated hereby and by the Merger Agreement.

11. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each party and otherwise as expressly set forth herein.

12. Waiver. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of a party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be

 

6



--------------------------------------------------------------------------------

delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

  (i) If to the Stockholder:

MP CA Homes LLC

c/o MatlinPatterson Global Advisers LLC

520 Madison Avenue, 35th Floor

New York, New York 10022-4213

Attention: Robert Weiss

Facsimile: (212) 655-9500

E-mail: Weiss@matlinpatterson.com

with a copy (which shall not constitute notice) to:

Whalen LLP

19000 MacArthur Boulevard, Suite 600

Irvine, California 92612

Attention: Michael P. Whalen

Facsimile: (714) 408-7446

E-mail: MWhalen@whalenllp.com

 

  (ii) If to Ryland:

The Ryland Group, Inc.

3011 Townsgate Road, Suite 200

Westlake Village, California 91361-3027

Attention: Timothy J. Gleckle

Facsimile: (805) 367-3807

E-mail: TGeckle@ryland.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

2029 Century Park East, Suite 4000

Los Angeles, California 90067

Attention: Jonathan K. Layne

Facsimile: (310) 551-8741

E-mail: JLayne@gibsondunn.com

14. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

15. No Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

 

7



--------------------------------------------------------------------------------

16. Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Delaware, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Delaware.

17. Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any party or its Affiliates against any other party or its Affiliates shall
be brought and determined in the Court of Chancery of the State of Delaware,
provided that if jurisdiction is not then available in the Court of Chancery of
the State of Delaware, then any such legal action or proceeding may be brought
in any federal court located in the State of Delaware or any other Delaware
state court. Each of the parties hereby irrevocably submits to the jurisdiction
of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such action or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby. Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Delaware, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

18. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and permitted assigns.

19. Enforcement. The parties agree that irreparable damage would occur in the
event that the parties hereto do not perform the provisions of this Agreement in
accordance with its terms or otherwise breach such provisions. Accordingly,
prior to any termination

 

8



--------------------------------------------------------------------------------

of this Agreement pursuant to Section 4, the parties acknowledge and agree that
each party shall be entitled to an injunction, specific performance and other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery of the
State of Delaware, provided, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then in any federal court located in
the State of Delaware or any other Delaware state court, this being in addition
to any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

20. Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

21. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

22. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

23. Facsimile or .pdf Signature. This Agreement may be executed by facsimile or
.pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

24. Confidentiality. The Stockholder agrees (a) to hold any non-public
information regarding this Agreement and the Merger in strict confidence and
(b) except as required by law or legal process not to divulge any such
non-public information to any third Person.

25. No Presumption Against Drafting Party. Each of the parties to this Agreement
acknowledges that it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

The remainder of this page is intentionally left blank.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Ryland and the Stockholder have caused to be executed or
executed this Agreement as of the date first written above.

 

THE RYLAND GROUP, INC. /s/ Larry T. Nicholson Name: Larry T. Nicholson Title:
Chief Executive Officer and President MP CA HOMES LLC /s/ Robert H. Weiss Name:
Robert H. Weiss Title: Vice President

 

 

SIGNATURE PAGE TO VOTING AGREEMENT REGARDING STANDARD PACIFIC CORP.